Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townley et al (2016/0331459).
Townley et al provide a device for treating tissue in a nasal cavity (Abstract) comprising a shaft having an end effector (212) associated with the shaft and a handle (210) associated with the shaft.  See, for example, Figure 2.  Townley et al further disclose providing one or more markings (1373 – Figure 13) on the shaft providing the user with a spatial orientation of the end effector while the end effector is in the nasal cavity (para. [0121], for example).
Regarding claim 2, the marking inherently provide an indication of the orientation of the end effector (para. [0129].  Regarding claim 3, the end effector has first and second segments (i.e. proximal and distal ends of the balloon) that are spaced apart and transformable between retracted and deployed configurations.  Regarding claim 4, the markings provide the orientation of both of the segments.  Regarding claim 5, the first segment (i.e. proximal end of the balloon) has a first set of flexible support elements (electrodes 1344) and the second segment (i.e. distal end of the balloon) has a second set of flexible support elements (1344).
Regarding claim 11, Townley et al provide the treatment device addressed with respect to claim 1 above, and specifically disclose providing the device in a nasal cavity (Abstract) to treat issues therein.  The end effector is advanced to one or more target sites, and the markings on the shaft (addressed previously) are used to indicate the orientation and insertion depth of the end effector to position the device.  Energy is then delivered from the electrodes on the end effector to treat tissue.
Regarding claims 12-15, see discussion of claims 2-5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Townley et al (‘459) in view of the teaching of Truckai (8,372,068).
The Townley et al device has been addressed above.  Townley et al disclose the use of markings (1373) on the shaft, but fail to disclose the use of marking on the handle of the device to provide a user with a spatial orientation of the end effector when the end effector is disposed in the nasal cavity.  
Truckai provides a device having a handle (112) and a shaft (114) with an end effector (120) at the end of the shaft.  See Figure 1.  The end effector is disposed within the body to treat tissue.  Truckai et al expressly disclose the use of markers (455) provided on the handle (Figure 21) to provide the user with a spatial orientation of the end effector with the end effector is disposed within the body.  To have provided the Townley et al device with markings on the handle to provide the user with a spatial orientation of the end effector when the device is deployed within the nasal cavity would have been an obvious modification for one of ordinary skill int eh art since Truckai fairly teaches the known use of markers on a handle to orient an end effector disposed within the body.
Regarding claim 2, the markings would inherently provide indication of multiple portions of the Townley end effector.  That is, knowing the position of one portion would inherently provide information of other portions.  Regarding claim 3, Townley et al provide an end effector having first and second segments that are spaced apart and transformable between retracted and deployed configurations.  See, for example, Figure 4 which shows multiple segments (i.e. splines) with each one spaced from another and having retracted/deployed positions.  Regarding claim 4, any marking would inherently be associated with an orientation of at least one of the segments.  Regarding claim 5, the first segment (i.e. a first spline) comprises a first set of flexible support elements (e.g. two splines on the top of Figure 4), as does a second segment (e.g. two splines on the bottom of Figure 4).  Regarding claim 6, the first set of support elements comprises a pair of struts, each having a loop shape (Figure 4).  Two of the struts may be deemed to be extending upward (e.g. the two splines on either side of reference numeral 448 of Figure 4), and two struts may be deemed to be extending downward (e.g. the opposing struts on either side of reference numeral 450).  


Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Townley et al (‘459) in view of the teaching of Truckai (8,372,068) and further in view of the teaching of Couture et al (9,498,278).
	The combination of the Truckai teaching with the Townley et al device has been addressed previously.  Truckai and Townley et al fail to specifically disclose multiple markers as recited in claims 7-9 and 17-19, and the use of symbols, text or color as in claims 10 and 20.
	Couture et al disclose another device for treating tissue comprising a shaft (12), and end effector (90) at the distal end of the shaft and a handle at the proximal end of the shaft.  In particular, Couture et al teach the use of markers (218a and 218b – Figure 3, for example) to indicate the orientation of the end effectors.  In particular, Couture et al teach that multiple symbols (e.g. a thick arrow and a thin arrow) may be used to indicate the orientation for multiple portions of the end effector.
	To have provided the Townley et al device, as modified by the teaching of Truckai, with multiple markers to provide visual indication of multiple portions of the end effector would have been an obvious consideration for one or ordinary skill in the art since Couture et al fairly teach the use of multiple markers to indicate different portions of an end effector to a user.  Regarding the specific marking, Couture et al teaches the use of symbols (i.e. arrows) as well as text and color (col. 7, lines 15-30, for example).  The use of any known type of marker is deemed to be an obvious consideration for one of ordinary skill in the art given the teaching of Couture et al. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards et al (5,456,662) disclose a device for treating airways including an end effector and markings on a handle (Figure 2) to indicate the orientation of the end effector.  Edwards (5,746,224) disclose another device having an end effector provided in the nasal cavity to treat tissue.  Makower et al (2005/0240147), Saadat (9,687,288 and 2018/0125560), Fox et al (2018/0103994) and Wolf et al (8,936,594) disclose other devices for treating tissue in the nasal cavity.  Dinger et al (2018/0177546) discloses another device for treating the nasal cavity and having markings to orient the end effector.  Petersohn (2015/0150624) disclose various different types of markers to orient an end effector of a device, including text and symbols.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/Primary Examiner, Art Unit 3794